Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of October 8, 2021 has been received and entered.  With the entry of the amendment, claims 8, 12 and 14 are canceled, and claims 1-7, 9-11, 13, 15, 16 and new claims 17-18 are pending for examination.

Drawings
The replacement drawings filed October 8, 2021 are approved.

The objection to the drawings are objected to because figures 4a and 4b should be 4A and 4B is withdrawn due to the correction made October 8, 2021.

Specification
The disclosure is objected to because of the following informalities: The reference to specific claims in the specification such as at page 3, should be removed.   Correction of this issue was not made in the amendment of October 8, 2021, and therefore the objection is maintained as to this issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments and remarks clarifying the claims of October 8, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (2012/0000786).
Claim 1: Mayer describes an assembly for metallization of a target surface of at least one workpiece using an electrolyte solution (note figures 6, 7B, 0001, 0010, 0057).  The assembly includes a container for receiving electrolyte solution (note figure 6, 7B, 0060, note cell 155).  The assembly also includes an inlet for the electrolyte solution which is arranged in the base of the container (note could be 165 passing through bottom wall of the container or inlets 710 entering the lower area (base area) of the container (note figures 6, 7B, 0135, 0139).  A diffuser plate (flow shaping plate) is arranged on the inside of the container above the inlet (above the inlet or so flow will pass to the inlet), where the diffuser plate has a plurality of inlet openings formed through the plates (note figures 6, 7B with plates 605, 705, 0135, 0139, 0081-0083).  The assembly would further have an outlet arranged on an upper side of the container (note the open top where the wafer 145 enters the top in figures 6 and 7B for example, which would be an outlet opening).  The assembly further has a receiving area for holding the workpiece 145 (note where wafer 145 placed in figures 6 and 7B, for example, 0057).  The inlet can have at least two inlet ports into the base as the lower area of the container (note ports 710 shown in figure 7B, 0139-0140), and further optionally, as to inlet ports that would give an inlet through the bottom wall of the container, while figure 6 shows one port 165, it further would have been obvious to duplicate the number of ports 165 in the base to provide additional controlled flow of solution, since as shown by figure 7B, there can be more than one inlet for electrolyte solution and furthermore, as noted by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 

Furthermore, as to the assembly being for electroless metallization, while Mayer teaches electroplating, the use for electroless metallization would be an intended use and all the features required by the apparatus would be provided as discussed above, and therefore the limitations of the claim is met. Note MPEP 2114(II) “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.
	Claim 2: As to the first assembly and the second assembly arranged along an longitudinal axis of the container, this would further has been suggested from the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
	Claim 3: Mayer would show the diffuser plate (flow shaping plate) arranged centered on the base of the container (note figures 6, 7B showing placement of plate 605,705, with plate shape 400 show in figure 4A).
	Claim 4: As to the inlet having at least 3 inlet ports, this would be shown for ports 710 (note figure 7B, 0139), and further as for port of 165 in figure 6, as discussed above for claim 1 it would have been obvious to duplicate this giving multiple ports, which would include providing 3 ports for the reasons discussed above.
	Claim 5: As to the positioning of the inlet ports relative to the diffuser plate, with a first inlet port centered relative to the plate and second and third inlet ports aligned relative to the first and second assemblies to be centered with respect to the first and second assemblies, respectively, in figure 6 port 165 would be centered relate to the diffuser plate, and as discussed for claims 1 and 4 above, it would have been obvious to duplicate the inlet port, giving 2 additional ports.  As to their placement, this would have been an obvious matter of design choice, where no showing of criticality of placement is 
	Claim 6:  As to the diffuser plate having a baffle plate or a lower density of inlet openings in the area of least one of the inlet ports, Mayer shows that a baffle plate can be over some of ports 710 and areas of the base to direct flow to a desired area for desired higher pressure (note 0142, figure 7C) and at the least it would be suggested to also provide this when providing multiple ports 165 as discussed for claim 5, for the same reason to provide flow to desired areas.
	Claim 7: as to all inlet openings of the diffuser plate having identical diameter, Mayer indicates this can be provided (0081).
	Claim 9: Mayer would suggest that the diffusion plate can be at least 95% of a base surface of the container by showing covering the entire surface of the base of the container (figures 6, 7B and note the shape of figure 4B, and also note figures 2E-H, with diffuser plate (flow shaping plate) 202 and 0109-0110).  
	Claim 10: It would have been at least suggested for the inlet ports to have the same cross sectional surface, since as shown in figure 7B when using ports 710 they are shown as the same, and when duplicating port 165, a duplication would give ports of the same size and shape.
	Claim 15: As to the diameter of the inlet openings increasing as the radius r increases, Mayer notes that the size of the holes may vary over the plate as specific requirements may dictate (0081), and therefore when optimizing the shape and position of the inlet openings as discussed for claim 1 above and their size (diameter) as noted above, this would be the result, where no unexpected results have been shown for this claimed shaping.

	Claim 17: as to the opening size of the inlet openings being at least 0.15 cm, Mayer notes that hole size can be at most 0.2 x the gap distance between the flow shaping plate (diffuser plate) and wafer/workpiece (0081), for example, where the distance can be 1-10 mm or (0.1 to 1 cm) (0079, 0081), and this would give a hole size of up to 0.2 x this distance or 0.02 to 0.2 cm, overlapping the claimed range. It would have been obvious to optimize from this size range, giving values in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Claim 18: Mayer notes that the porosity (hole area) of the flow shaping (diffuser) plate can be less than 5% (so less than 5% of the surface area of the plate) (0082).  It would have been obvious to optimize from this range, giving values in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1-7, 9-10 and 15-18 above, and further in view of Mayer et al (US 8262871, hereinafter Mayer ‘871).
Claim 11: As to providing three inlet ports with the second and third inlet ports having a cross sectional surface of 45 % of the cross section of the first inlet port, as discussed above, for claim 1 and 4, there would be suggested to be three or at least three inlet ports.  Furthermore, as to different sizes of inlet ports, Mayer ‘871 also provides an electroplating apparatus design (column 1, lines 10-20), where there can be a container with inlet ports of various sources and a diffuser plate (HVRA plate 113) (column 7, lines 45-65, figures 3A, 3B), where it is described to provide an example inlet flow distribution tube 133 in the system below the diffuser where there a number of holes (inlet ports) to release fluid, where the holes can have different sizes, densities, etc. to achieve a desired flow pattern (column 14, lines 1-40, figures 3A, 3B).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to also control the size (cross sectional area) of inlet ports with optimization of the sizes for different ports based on desired flow as suggested by Mayer ‘871 to provide a desirable flow to the substrate, since Mayer would suggest using three or more inlet ports as discussed above, and Mayer ‘871 indicates when providing multiple ports of fluid into an electroplating apparatus below a diffusion type plate to also control the size of the inlet ports based on desired fluid flow, and by optimizing the inlet port size, the claimed pattern of sizes for the first, second and third inlet port cross sectional area would be provided.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1-7, 9-10 and 15-18 above, and further in view of Uzoh et al (US 6251251).
Claim 13: As to a pump assigned to the/each inlet, Uzoh describes an electroplating apparatus that includes multiple inlets and a flow through a diffuser (note figures 1, 2, column 3, lines 1-35, column 1, lines 1-10), where flow can go through inlet ports  (openings) (column 8, line 50 through column 9, line 5), where it is described using pump to feed to the openings (column 8, line 50 through column 9, line 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to use a pump to feed the electrolyte through the inlet ports as suggested by Uzoh with an expectation of predictably acceptable results as a known way to provide fluid through openings into an electroplating apparatus.  If the inlet ports are all considered to form the inlet, then one pump as described by Uzoh is all that is needed. If each inlet port is desired to have its own pump, this would have been obvious as giving predictably acceptable results as a simple duplication of parts, as giving a pump known to be used for providing fluid through ports to each inlet port.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as discussed in MPEP 2144.04 (VI)(B).

The Examiner notes for example, that Kanda et al (US 2013/0122704) also describes electroless plating with a container, diffusion (straightening) type plate, inlet, and substrate holding in the container (note figure 14, and 0154-0156, 0131), and Japan 

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered.
The rejection using Mayer has been clarified as to that it would have been obvious to optimize the placement, etc. of the holes giving the first and second assemblies as claimed in order to provide a desired uniform plating.  As to the argument that the present specification indicates at page 3 that the assemblies claimed of concentric circles optimizes the flow through the diffuser plate, and the even division and distribution of the inlet openings and symmetrical arrangement further optimizes and equalizes distribution of the flowing medium and creates uniform layer deposition, the Examiner is of the position that no criticality has been shown as to this, where it is generally indicated that the diffuser plate has flow optimized inlet openings in the form of concentric circles or differently arranged inlet openings (at page 3, lines 1-3), indicating that other differently arranged inlet openings can also be optimized, and not indicating what exact format, such as hole size, etc. would give optimum results. Furthermore, at page 3, lines 14-17 it is generally described that the object is to give a more uniform layer deposition, indicating this for claim 1 (as originally filed), which is not required to have concentric circles.  Therefore, no unexpected benefits/criticality has been shown as to the specifically claimed pattern, and therefore, optimizing the hole distribution, size, placement, etc. as described by Mayer would have been obvious with the result effective variable of forming a uniform plating, and controlling flow.

The Examiner has reviewed these arguments, however the rejection now made is maintained.  Firstly, the pattern of applicant may be of concentric circles, but it cannot be considered as entirely uniform on the distributer plate as a whole.  Note figure 4A, for example, with center area without holes, the corner areas without holes, and the uniformity change at the overlap areas of the assemblies.  Thus, non-uniform distribution can be provided of the through holes, which would be a desirable pattern of Mayer (noting 0132), and as well, note that Mayer also indicates that uniform or random distribution can be provided (0137).  Furthermore, the distribution, hole density and size (number), orientation, hole pattern, etc. can vary (0137, 0089, 0081, 0071 for example), and even notes that there can be random distribution in some areas and a regular or periodic arrangement elsewhere (0137), and would be a result effective variable affecting the flow (0137, 0132, 0071), where the flow control is to provide a uniform plating (0070-0071, 0134, 0064, for example).  Therefore, the holes and patterns are a result effective variable for flow control and resultingly uniform plating, and thus there is a motivation to optimize the placement for such a result effective In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Mayer provides the suggestion of optimizing and the result effective variables to optimize for the purpose of uniform plating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718